Exhibit 118

   EX. 118-1
EX. 118-2
            MLF0035541
EX. 118-3
            MLF0035557
EX. 118-4
            MLF0035753
EX. 118-5
            MLF0035750
EX. 118-6
            MLF0035751
EX. 118-7
            MLF0036673
EX. 118-8
            MLF0036674
EX. 118-9
            MLF0036675
EX. 118-10
             MLF0036676
EX. 118-11
             MLF0036677
EX. 118-12
             MLF0036678
EX. 118-13
             MLF0036679
EX. 118-14
             MLF0036680
EX. 118-15
             MLF0036681
EX. 118-16
             MLF0036682
EX. 118-17
             MLF0036683
EX. 118-18
             MLF0036684
EX. 118-19
             MLF0036685
EX. 118-20
             MLF0036686
EX. 118-21
             MLF0036687
EX. 118-22
             MLF0036688
EX. 118-23
             MLF0036689
EX. 118-24
             MLF0036690
EX. 118-25
             MLF0036691
EX. 118-26
             MLF0036692
EX. 118-27
             MLF0036693
EX. 118-28
             MLF0036694
EX. 118-29
             MLF0036695
EX. 118-30
             MLF0036696
EX. 118-31
             MLF0036697
EX. 118-32
             MLF0036698
EX. 118-33
             MLF0036699
EX. 118-34
             MLF0036700
EX. 118-35
             MLF0036701
EX. 118-36
             MLF0036702
EX. 118-37
             MLF0036703
EX. 118-38
             MLF0036704
EX. 118-39
             MLF0036705
EX. 118-40
             MLF0036706
EX. 118-41
             MLF0036707
EX. 118-42
             MLF0036708
EX. 118-43
             MLF0036709
EX. 118-44
             MLF0036747
EX. 118-45
             MLF0036748
EX. 118-46
             MLF0036749
EX. 118-47
             MLF0036750
EX. 118-48
             MLF0036751
EX. 118-49
             MLF0036752
EX. 118-50
             MLF0036753
EX. 118-51
             MLF0036754
EX. 118-52
             MLF0036755
EX. 118-53
             MLF0036756
EX. 118-54
             MLF0036757
EX. 118-55
             MLF0036758
EX. 118-56
             MLF0036759
EX. 118-57
             MLF0036760
EX. 118-58
             MLF0036761
EX. 118-59
             MLF0036762
EX. 118-60
             MLF0036763
EX. 118-61
             MLF0036771
EX. 118-62
             MLF0036772
EX. 118-63
             MLF0036773
EX. 118-64
             MLF0036774
EX. 118-65
             MLF0036775
EX. 118-66
             MLF0036777
EX. 118-67
             MLF0036778
EX. 118-68
             MLF0036779
EX. 118-69
             MLF0036781
EX. 118-70
             MLF0036782
EX. 118-71
             MLF0036783
EX. 118-72
             MLF0036784
EX. 118-73
             MLF0036785
EX. 118-74
             MLF0036786
EX. 118-75
             MLF0036787
EX. 118-76
             MLF0036788
EX. 118-77
             MLF0036789
EX. 118-78
             MLF0036790
EX. 118-79
             MLF0036791
EX. 118-80
             MLF0036792
EX. 118-81
             MLF0036793
EX. 118-82
             MLF0036838
EX. 118-83
             MLF0036839
EX. 118-84
             MLF0036840
EX. 118-85
             MLF0036836
EX. 118-86
             MLF0036837
EX. 118-87
             MLF0036852
EX. 118-88
             MLF0036850
EX. 118-89
             MLF0036851
EX. 118-90
             MLF0037337
EX. 118-91
             MLF0037323
EX. 118-92
             MLF0037324
EX. 118-93
             MLF0037974
EX. 118-94
             MLF0037958
EX. 118-95
             MLF0037959
EX. 118-96
             MLF0037960
EX. 118-97
             MLF0037961
EX. 118-98
             MLF0038248
EX. 118-99
             MLF0038215
EX. 118-100
              MLF0038213
EX. 118-101
              MLF0038214
EX. 118-102
              MLF0038822
EX. 118-103
              MLF0038834
EX. 118-104
              MLF0038835
EX. 118-105
              MLF0038935
EX. 118-106
              MLF0038962
EX. 118-107
              MLF0038963
EX. 118-108
              MLF0039001
EX. 118-109
              MLF0039048
EX. 118-110
              MLF0039049
EX. 118-111
              MLF0039194
EX. 118-112
              MLF0039195
EX. 118-113
              MLF0039433
EX. 118-114
              MLF0039518
EX. 118-115
              MLF0039519
EX. 118-116
              MLF0039805
EX. 118-117
              MLF0039803
EX. 118-118
              MLF0039804
EX. 118-119
              MLF0039812
EX. 118-120
              MLF0039813
EX. 118-121
              MLF0039814
EX. 118-122
              MLF0039815
EX. 118-123
              MLF0039816
EX. 118-124
              MLF0039817
EX. 118-125
              MLF0039831
EX. 118-126
              MLF0039832
EX. 118-127
              MLF0039833
EX. 118-128
              MLF0039834
EX. 118-129
              MLF0039835
EX. 118-130
              MLF0039836
EX. 118-131
              MLF0039837
EX. 118-132
              MLF0040395
EX. 118-133
              MLF0040396
EX. 118-134
              MLF0040442
EX. 118-135
              MLF0040443
EX. 118-136
              MLF0040470
EX. 118-137
              MLF0040471
EX. 118-138
              MLF0040578
EX. 118-139
              MLF0040575
EX. 118-140
              MLF0040576
EX. 118-141
              MLF0040666
EX. 118-142
              MLF0040668
EX. 118-143
              MLF0040664
EX. 118-144
              MLF0040665
EX. 118-145
              MLF0040789
EX. 118-146
              MLF0040787
EX. 118-147
              MLF0040788
EX. 118-148
              MLF0040790
EX. 118-149
              MLF0040791
EX. 118-150
              MLF0040792
EX. 118-151
              MLF0040805
EX. 118-152
              MLF0040806
EX. 118-153
              MLF0040807
EX. 118-154
EX. 118-155
EX. 118-156
EX. 118-157
EX. 118-158
EX. 118-159
EX. 118-160
EX. 118-161
EX. 118-162
EX. 118-163
              MLF0041833
EX. 118-164
              MLF0041830
EX. 118-165
              MLF0041831
EX. 118-166
              MLF0042002
EX. 118-167
              MLF0041999
EX. 118-168
              MLF0042000
EX. 118-169
              MLF0042075
EX. 118-170
              MLF0042076
EX. 118-171
              MLF0042073
EX. 118-172
              MLF0042074
EX. 118-173
              MLF0042423
EX. 118-174
              MLF0042424
EX. 118-175
              MLF0042425
EX. 118-176
              MLF0042427
EX. 118-177
              MLF0042428
EX. 118-178
              MLF0042429
EX. 118-179
              MLF0042498
EX. 118-180
              MLF0042496
EX. 118-181
              MLF0042497
EX. 118-182
              MLF0042546
EX. 118-183
              MLF0042526
EX. 118-184
              MLF0042527
EX. 118-185
              MLF0042859
EX. 118-186
              MLF0042856
EX. 118-187
              MLF0042857
EX. 118-188
              MLF0043354
EX. 118-189
              MLF0043355
EX. 118-190
              MLF0043350
EX. 118-191
              MLF0043351
EX. 118-192
              MLF0043352
EX. 118-193
              MLF0043353
EX. 118-194
              MLF0043394
EX. 118-195
              MLF0043391
EX. 118-196
              MLF0043392
EX. 118-197
EX. 118-198
EX. 118-199
EX. 118-200
EX. 118-201
EX. 118-202
EX. 118-203
EX. 118-204
EX. 118-205
EX. 118-206
EX. 118-207
EX. 118-208
EX. 118-209
EX. 118-210
EX. 118-211
              MLF0028488
EX. 118-212
              MLF0028489
EX. 118-213
              MLF0028490
EX. 118-214
              MLF0028491
EX. 118-215
              MLF0028492
